NUMBER 13-13-00563-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


ALICE RAMOS,                                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                       On appeal from the 25th District Court
                           of Gonzales County, Texas.


                            ORDER TO FILE BRIEF
                  Before Justices Rodriguez, Garza, and Benavides
                                  Order Per Curiam

        This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on June 28,

2014. The State has previously requested and received two prior extensions of time to

file the brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before September 17, 2014.                NO FURTHER

EXTENSIONS WILL BE GRANTED IN THIS MATTER.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of September, 2014.




                                             2